                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


ALFONSO DELGADO                                                            PLAINTIFF

V.                                    4:18CV00434 JM

GIGG EXPRESS, INC., et al,                                                 DEFENDANTS



                                  ORDER OF DISMISSAL

       According to the Motion to Dismiss, the parties have settled this action.

       IT IS THEREFORE ORDERED that this action is dismissed with prejudice. The Clerk is

directed to close the case.

       Dated this 26th day of November 2018.



                                                    ____________________________
                                                    James M. Moody Jr.
                                                    United States District Judge
